IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


SHAWN L. BROCK,

             Appellant,

 v.                                                     Case No. 5D16-715

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 15, 2016

3.800 Appeal from the Circuit
Court for Orange County,
Greg A. Tynan, Judge.

Shawn L. Brock, Daytona Beach, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm the summary denial of Appellant’s motion to correct illegal sentence

without prejudice to the trial court correcting the scrivener’s error on the judgment and

sentence, so as to confirm that Appellant’s conviction on Count III was previously vacated.

      AFFIRMED.

SAWAYA, TORPY and EVANDER, JJ., concur.